SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials Logitech International S.A. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: July 27, To our shareholders: You are cordially invited to attend Logitech’s 2010 Annual General Meeting. The meeting will be held on Wednesday, September 8, 2010 at 2:30 p.m. at the Palais De Beaulieu, Rome Room, in Lausanne, Switzerland. Enclosed is the Invitation and Proxy Statement for the meeting, which includes an agenda and discussion of the items to be voted on at the meeting, information on how you can exercise your voting rights, information concerning Logitech’s compensation of its Board members and executive officers and other relevant information. Whether or not you plan to attend the Annual General Meeting, your vote is important. Thank you for your continued support of Logitech. GUERRINO DE LUCAChairman of the Board 41 LOGITECH INTERNATIONAL S.A. Invitation to the Annual General MeetingWednesday, September 8, 20102:30 p.m. (registration starts at 1:30 p.m.)Palais de Beaulieu – Lausanne, Switzerland ***** AGENDA A. Reports Report on Operations for the fiscal year ended March 31, 2010 B. Proposals 1. Approval of the Annual Report, the Compensation Report, the consolidated financial statements and the statutory financial statements of Logitech International S.A. for fiscal year 2010 2. Advisory vote on compensation philosophy, policies and practices 3. Appropriation of retained earnings without payment of a dividend 4. Amendments to articles of incorporation to implement the Swiss Book Entry Securities Act 5. Release of the Board of Directors and Executive Officers for activities during fiscal year 2010 6. Elections to the Board of Directors 6.1. Re-election of Mr. Daniel Borel 6.2. Re-election of Ms. Sally Davis 6.3. Re-election of Mr. Guerrino De Luca 6.4. Election of Mr. Neil Hunt 6.5. Re-election of Ms. Monika Ribar 7. Re-election of PricewaterhouseCoopers S.A. as auditors Apples, Switzerland, July 27, 2010 The Board of Directors 43 QUESTIONS AND ANSWERS ABOUT THE LOGITECH2 GENERAL INFORMATION FOR ALL SHAREHOLDERS Why am I receiving this “Invitation and Proxy Statement”? This document is designed to comply with both Swiss corporate law and U.S. proxy statement rules. Outside of the U.S. and Canada this Invitation and Proxy Statement will be delivered to registered shareholders with certain portions translated into French and German.
